Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 11/6/2020, wherein claims 1, 2 and 20 were amended; claim 16-18 were canceled; and claim 23 was added. Claims 10-15 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Shiraki et al. (US 2007/0193912).


    PNG
    media_image1.png
    553
    545
    media_image1.png
    Greyscale

	Regarding the intended use of the claimed invention “when the pipe coil skid sits on a horizontal surface to enable a coil of pipe positioned upon the platform” and “configured to block a first circular base of the coil of pipe from moving beyond a boundary of the rectangular shaped base“ it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be 
Skeid discloses the claimed invention except for the platform disposed within the rectangular shaped base, wherein the platform comprises a concave upward facing side when the pipe coil skid sits on a horizontal surface, to enable a coil of pipe positioned upon the platform to contact the platform within the rectangular shaped base. However, Shiraki teaches an assembly comprising a platform (at 12/12a in Fig. 4a) disposed within a rectangular shaped base (at 12 in Fig. 1), wherein the platform comprises a concave upward facing side (at 12a in Fig. 4a) when the assembly sits on a horizontal surface, to enable a cylindrical object (11a) positioned upon the platform to contact the platform within the rectangular shaped base, for the purpose of evenly supporting the side portion of the cylindrical object from below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Skeid with a concave platform as taught by Shiraki in order to better support the cylindrical object (e.g. pipe coil) within the assembly. 
Regarding claim 2, Skeid discloses a second side rail (upper portion of the left side of Fig. 2, above 14/18/22/26, See Fig. 2 labeled below) indirectly coupled to at least one of the plurality of beams, wherein the first side rail is coupled to a first side of the rectangular shaped base and the second side rail is coupled to a second side of the rectangular shaped base opposite from the first side, wherein the second side rail comprises another plurality of horizontal beams (142, 150, 146) capable of blocking a 


    PNG
    media_image2.png
    819
    957
    media_image2.png
    Greyscale

Regarding the intended use of the claimed invention “configured to block a second circular base of the coil of pipe opposite the first circular base from moving beyond the boundary of the rectangular shaped base“ it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the coil of pipe is not positively recited in the claim, the prior art must only be capable of containing a coil of pipe in the manner recited in the functional language limitations of the claim. The plurality of horizontal beams 
	Regarding claim 3, Skeid discloses the first side rail is detachably coupled to at least one of the plurality of beams.
	Regarding claim 4, Skeid discloses the first side rail comprises a leg (at 38 or 42) configured to be inserted into a slot that is secured to the plurality of beams.
Regarding claim 5, Skeid discloses the first side rail comprises an opening (opening between 166 and 42 in Fig. 2) configured to accept a chain or rope used to secure the pipe coil skid.
Regarding claim 6, Skeid discloses a forklift pocket (230) configured to accept a forklift tine to facilitate handling the first side rail or the pipe coil skid.
Regarding claim 7, Skeid discloses the first side rail comprises a rail height greater than approximately 25 percent of a diameter of a coil of pipe (depending on the side of the coil of pipe disposed therein).
Regarding claim 8, Skeid discloses the first side rail comprises a rail length that is greater than a diameter of a coil of pipe (depending on the side of the coil of pipe disposed therein).
Regarding claim 9, Skeid discloses the first side rail comprises: a first vertical leg (42) comprising a first end (bottom end) configured to be inserted into a first slot of the pipe coil skid and a second end (top end) coupled near a first end of a horizontal restraint beam (154), wherein the first vertical leg comprises a first leg height greater than approximately 25 percent of a diameter of a coil of pipe (depending on the side of the coil of pipe disposed therein); a second vertical leg (38) comprising a first end (bottom end) configured to be inserted into a second slot of the pipe coil skid and a second end (top end) coupled near a second end of the horizontal restraint beam, wherein the second vertical leg comprises a second leg height greater than approximately 25 percent of the diameter of a coil of pipe 
Regarding claim 19, Skeid discloses the first side rail comprises: a first vertical leg (42), wherein a first lower end of the first vertical leg is configured to be indirectly coupled to the rectangular shaped base; a second vertical leg (38) parallel to the first vertical leg, wherein a second lower end of the second vertical leg is configured to be indirectly coupled to the rectangular shaped base; a horizontal restraint beam (154) secured to a first upper end of the first vertical leg and a second upper end of the second vertical leg; and a horizontal support beam (158) secured between the first vertical leg and the second vertical leg below the horizontal restraint beam.
Regarding claim 21, Skeid discloses a chain is capable of being inserted between the horizontal retrain beam and the horizontal support beam of the first side rail, through an interior channel of the coil of pipe, and through a tie-down ring on a transportation platform to facilitate securing the pipe coil skid and the coil of pipe on the transportation platform.
Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concave upward facing side of the platform to be oriented with its axis in any direction depending on which direction/orientation an object is desired to be held when an object is disposed therein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Shiraki et al. (US 2007/0193912) as applied to claim 19 above, and further in view of .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Shiraki et al. (US 2007/0193912) as applied to claim 19 above, and further in view of Selz (US 5,036,979). Skeid-Shiraki discloses the claimed invention except for the horizontal restraint beam extending out beyond the rectangular shaped base. However, Selz teaches a transportation container comprising a horizontal beams (12, 13, 14 and 15 in Fig. 1) which extend out further from the base, due to corner elements (28/28f), for the purpose of facilitating stacking of containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal restraint beams of Skeid-Shiraki with corner extensions as taught by Selz in order to allow for vertical stacking, if desired.

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive.
Applicant argues that independent claim 1 generally recites a pipe coil skid that includes 1) beams connected together to form a rectangular base and 2) a side rail that is coupled to at least one of 
Regarding Applicant’s argument, since the coil of pipe is not positively recited in the claim, the prior art must only be capable of containing a coil of pipe in the manner recited in the functional language limitations of the claim. The device of Skeid is fully capable of holding a pipe coil arranged so that the circular base of the pipe coil is positioned against the side rail, as claimed.
Applicant argues that Skeid appears to describe a storage and transport container that include multiple members connected together to form a rectangular-shaped base. See Skeid, col. 3, line 41 - col. 5, line 69; see also Skeid, FIGS. 1 and 2. Nevertheless, Applicants respectfully submit that Skied, taken alone or in hypothetical combination, does not appear to teach or suggest a pipe coil skid that includes beams connected together to form a rectangular base and a side rail that is coupled to at least one of the beams and that includes horizontal beams implemented to block a circular base of a coil of pipe from moving beyond a boundary of the rectangular shaped base, as generally recited in independent claim 1.
Regarding the intended use of the claimed invention “when the pipe coil skid sits on a horizontal surface to enable a coil of pipe positioned upon the platform”, “configured to block a first circular base of the coil of pipe from moving beyond a boundary of the rectangular shaped base“, and ” configured to block a second circular base of the coil of pipe opposite the first circular base from moving beyond the boundary of the rectangular shaped base“ it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 
Applicant argues that as depicted in FIG. 1 of Shiraki, the base of the package appears to be a single continuous piece. See Shiraki, FIG. 1. In other words, Applicants respectfully submit that Shiraki does not even appear to teach or suggest a pipe coil skid that includes beams connected together to form a rectangular base - let along a side rail that is coupled to at least one of the beams and that includes horizontal beams are implemented to block a circular base of a coil of pipe from moving beyond a boundary of the rectangular shaped base, as generally recited in independent claim 1.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shiraki was merely used for its teaching of providing a base with a concave platform in order to better support the cylindrical object within the assembly. The Skeid reference was used for its disclosure of the specific structure of the skid assembly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735